UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6924



FLOYD RAYMOND LOOKER, JR.,

                                             Plaintiff - Appellant,

          versus


DAVID E. GODWIN, Esq.; J. C. RAFFETY, SRSA;
OTHER UNKNOWN FEDERAL OFFICIALS,

                                            Defendants - Appellees,

          and


OKEI MARSHALL RICHARDS, JR.; WILLIAM CIPRIANI,
Esq.,

                                                          Defendants.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CA-99-111-5)


Submitted:   February 8, 2001           Decided:    February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Raymond Looker, Jr., Appellant Pro Se.    Helen Campbell
Altmeyer, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Floyd Raymond Looker, Jr., appeals the district court’s order

dismissing Defendants Godwin, Raffety, and “other unknown federal

officials” and denying Looker’s motion for change of venue.    We

dismiss the appeal for lack of jurisdiction because the order is

not appealable.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED



                                2